Citation Nr: 0811611	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-41 212	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona




THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
major depression.   




ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1999 to May 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claim in May 2006, in February 2007, 
and in September 2007 for further development.  As the 
requested development has been completed, no further action 
is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  



FINDING OF FACT

Since the effective date of the award, under the General 
Rating Formula for Mental Disorders, major depression is 
productive of a disability picture that equates to 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior or self-care and normal 
conversation without evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as or the equivalent to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation; and difficulty in establishing and maintaining 
effective work and social relationships.  



CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
major depression have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in August 2003, in May 2006, and in 
March 2007.  The notice included the type of evidence needed 
to substantiate the underlying claim of service connection 
for depression, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the disabilities 
had become worse and the effect that worsening has on the 
claimant's employment and daily life.  The veteran was 
informed that VA would obtain service medical records, VA 
records, and records from other Federal agencies, and that 
she could submit private medical records or authorize VA to 
obtain the records on her behalf. She was asked to submit 
evidence that would include evidence in her possession that 
pertained to the claim. The notice included the provisions 
for rating the disability and for the effective date of the 
claim.

Where, as here, the RO provided the veteran with 
content-complying VCAA notice on the underlying claim of 
service connection and service connection has been granted 
and the initial disability rating has been assigned, the 
claim of service connection have been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  

Furthermore, once the claim of service connection have been 
substantiated, the filing of a notice of disagreement with 
the rating of the disability by the RO does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating for major depression.  Dingess at 19 Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
afforded the veteran VA examinations.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

The service medical records disclose that depressive disorder 
was first documented in May 2001. 

After service, the veteran filed her initial claim for VA 
disability compensation in May 2003.  In a rating decision, 
dated in November 2003, the RO granted service connection for 
major depression and assigned an initial rating of 10 percent 
under Diagnostic Code 9434.  While on appeal in a rating 
decision, dated in December 2007, the RO increased the rating 
to 30 percent, effective from the day following the veteran's 
separation from service in May 2003. 



On initial VA psychiatric examination in August 2003, history 
included psychiatric treatment consisting of medication and 
counseling while the veteran was on active duty as a medical 
assistant, but there was no history of psychiatric 
hospitalization.  Socially, it was noted that the veteran was 
married and her spouse was on active duty and deployed to 
Southwest Asia, and the couple had a one-year old daughter.  
She was currently not working or going to school. 

On mental status examination, the veteran was described as 
well-developed, well-nourished, and casually well-dressed.  
Her affect was euthymic, but she became tearful when talking 
about leaving the service before her enlistment was up.  She 
complained of feeling sad and irritable and of sleep 
disturbance, but not insomnia.  She stated that her energy 
level and concentration were better, but she still had memory 
problems.  She indicated that she was considering going back 
to medication because her depression was starting to get 
worse.  She denied suicidal and homicidal ideation and panic 
attacks.  Her thought process was linear and goal directed.  
The examiner stated that the veteran was capable of working 
and that she would do well either in college or at a job.  
The Global Assessment of Functioning (GAF) score was 60.    

VA records show that in June and July 2007 the veteran wanted 
to establish her primary care with VA.  Her medical problems 
included depression with a four year history of outpatient 
care.  It was noted that the veteran had two young children, 
including a new born, that her husband was deployed for the 
third time, and that she was to start a new job as a licensed 
practical nurse.  She was started on medication and her 
depression seemed to improve.  

When the veteran was seen in July 2007, she was tearful, 
anxious, sad, and felt overwhelmed and helpless.  She was 
described as well-groomed with good hygiene.  Her speech was 
normal.  Her mood was dysthymic.  Her thought process was 
logical and goal directed.  She was oriented.  She denied 
suicidal or homicidal ideation.  Her recent and remote 
memories were intact.  Attention and concentration were poor.  
Her insight was somewhat limited.  Her judgment was good. 

On VA psychiatric examination in November 2007, the veteran 
stated her depression started in service, that she has been 
receiving mental health care ever since, and that she is on 
medication.  Her symptoms included tearfulness about once a 
week, sleep disturbance, poor concentration, irritability, 
anxiety, and a loss of interest.  The examiner noted that the 
veteran was working as a licensed practical nurse, that in 
addition to her job, she took care of her two children, and 
that she attended church.  During the interview, the 
veteran's behavior was appropriate, but she was tearful.  The 
examiner stated that the veteran's symptoms did not adversely 
affect her activities of daily living. 

On mental status evaluation, there was no impairment of 
thought process and the veteran communicated well.  There 
were no delusions, hallucinations, inappropriate behavior, or 
suicidal or homicidal ideation.  The veteran was oriented and 
her memory was intact.  There was no obsessive or ritualistic 
behavior.  Speech was normal and the veteran was relevant and 
logical.  No panic attacks were noted and there were no 
impulse control problems.  The GAF score was 60.   

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Major depression is currently rated 30 percent under the 
General Rating Formula for Mental Disorders, Diagnostic Code 
9434.  

Under Diagnostic Code 9434, the criteria for a 30 percent 
rating are occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 

Under Diagnostic Code 9434, the criteria for the next higher 
rating, 50 percent, are occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week, difficulty in understanding complex 
commands; impairment of short- or long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score in the range of 51 to 60 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Analysis

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, the veteran has symptomatology that is associated with 
the rating criteria under the General Rating Formula for 
Mental Disorders, Diagnostic Code 9434, and symptomatology 
not covered in the rating criteria.  All of the veteran's 
symptoms are considered in the analysis.  And two, from 2003 
to 2007, the veteran's symptomatology has been consistent 
without significant change.  

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for the next higher rating have been met.  It is the effect 
of the symptoms, rather that the presence of symptoms, 
pertaining to the criteria for the next higher rating, 50 
percent rating, that is, occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week, difficulty in understanding complex 
commands; impairment of short- or long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

As for the effect of the veteran's symptoms to include 
sadness, tearfulness, sleep disturbance, irritability, 
anxiety, and a loss of interest on occupational and social 
impairment with reduced reliability and productivity, on VA 
examination in 2003 the examiner stated that the veteran was 
capable of working and that she would do well either in 
college or at a job.  On VA examination in 2007, the veteran 
was working as a licensed practical nurse.  The record also 
shows that the veteran is married and is raising two children 
with her spouse.  And she is able to do the activities of 
daily living.  There was no evidence of unreliability or loss 
of productivity at work or the equivalent of unreliability or 
loss of productivity in social impairment due to such 
symptoms as or the equivalent of such symptoms as: abnormal 
speech, panic attacks more than once per week, difficulty in 
understanding complex commands, impairment of short- or long-
term memory, impaired judgment, impaired abstract thinking, 
and disturbances of motivation.  symptoms, including, 
tearfulness, sleep disturbance, irritability, anxiety, and a 
loss of interest 

As for the GAF scores of 60, a GAF score in the range of 51 
to 60 represents moderate difficulty in social or 
occupational functioning, which best describes the veteran's 
disability and which is encompassed in the current rating of 
30 percent, that is, generally functioning satisfactorily 
with routine behavior and self-care.



As the preponderance of the evidence is against an initial 
rating higher than 30 percent at any time during the appeal 
period, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).




ORDER

An initial rating higher than 30 percent for major depression 
is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


